DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.         Claims 1-57 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
           Regarding claims 1, and similarly claims 12, 23, 34, 45 and 51, taking claim as an example, in the claim, it is unclear to the reader how the applicant achieves the claim limitation of “a counter configured to determine a linear amount of the elongated flexible member dispensed from the drain cleaner”. It appears that the applicant omits the technical features necessary for achieving “determine a linear amount of the elongated flexible member dispensed”. There is no indication that the counter is in data communication with the first and second sensors in order to determine a linear amount of the elongated flexible member dispensed.  The claim does not show an interoperated relationship between a first sensor assembly, a second sensor assembly, a counter, and controller that all together are working as an identifying system.
Similarly it is unclear how the applicant achieves the claim limitation of “a controller configured to determine occurrence of a distal end of the elongated flexible member encountering a point of interest in an enclosed region”. It appears that the applicant omits the technical features necessary for achieving “determine occurrence of a distal end of the elongated flexible member encountering a point of interest in an enclosed region”. There is no indication that the controller is in data communication with the counter or first and second sensor assemblies, in order to determine occurrence of a distal end of the elongated flexible member encountering a point of interest in an enclosed region.    

          Claims 2-11, 13-22, 24-33, 35-44, 46-50, and 52-57 are also rejected as they inherit the deficiencies in claims 1, 12, 23, 34, 45 and 51, respectively.

Double Patenting 
4.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.       Claims 1, 12, 23, 34, 45 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent  10,768,017, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
       Both claim features of the instant application 15/930,652 and prior US. Pat. 10,768,017 can be compared as:
Instant Application 15/930,652
US. Pat. No. 10,768,017
Claims 1, 23, and 45
Claim 10
Claims 12, 34, and 51
Claim 10



Allowable Subject Matter    
6.    Claims 1-57 would be allowable over the prior art of record pending if corrected to overcome 112(b) rejections set forth in the office action. Reasons for allowance will be held in abeyance pending final recitation of the claims.

                                                               Comments
7.     The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claims 1, 12, 23, 34, 45 and 51. Therefore, no prior art rejection for claim 19 is presented in this action. However, Claims 1-57 are rejected under 35 U.S.C 112(b).


Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Cole et al. (U.S Pat. 10851868) discloses a motor dampening provisions are described. Incorporation and use of the motor dampener(s) in a rotary type drain cleaning machine enables elimination of a clutch in the machine. Also described are clutch-free drive systems using the motor dampener(s). Also described are torque countering members that are used in conjunction with the motor dampener(s). (see specification for more details).              Silverman (U.S Pat. 7935192) discloses a  rotatable, portable drum auger drain cleaning device includes a rotational control which is biased towards the off position. The rotational control device is utilized in conjunction with a motor and the drum to direct drum rotation. The rotational control is typically biased in the off position making it the default position. The rotational control must therefore be manually moved to either a forward or reverse position. When in the forward position, the rotational control can be locked, and when in the reverse position, the switch must be manually held in position or the switch will return to the off position. (see specification for more details).
             Rutkowski (U.S Pat. 6009588) discloses an inner end of a snake or drain cleaning cable coiled in a rotatable cable storage drum of drain cleaning apparatus is provided with a torque arm which frictionally engages the outer wall of the drum to restrain sliding of the cable relative thereto during a drain cleaning operation. The drain cleaning apparatus is motor driven, and a cable feed device for axially displacing the cable relative to the storage drum is provided on the outer end of a flexible guide tube detachably mounted on the apparatus to facilitate an operator guiding the outer end of the table into a drain to be cleaned and advancing or retracting the cable relative to the apparatus without having to physically contact the cable. (see specification for more details).

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
9/30/2022